Citation Nr: 1011582	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for ear infections.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In support of his claim, the Veteran testified at a 
videoconference hearing held before the undersigned Veterans 
Law Judge (VLJ) in January 2010.

The RO certified this appeal to the Board in August 2009 and, 
in March 2010, so more than 90 days later, the Veteran 
submitted additional evidence.  But he waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2009).

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Veteran is afforded every possible consideration.

Additional VCAA notice is needed to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), insofar 
as notifying the Veteran of all elements of his claims, 
including concerning the downstream effective dates.

A.	Diabetes Mellitus

The Veteran seeks entitlement to service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicides while stationed in Thailand and/or Vietnam.

The Court has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  As it relates to the 
claim for diabetes mellitus secondary to herbicide exposures, 
the VA must comply with the evidentiary development noted in 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n).

In addition, VBA Fast Letter 09-20 provides updated 
information concerning herbicide use in Thailand during the 
Vietnam era.  The previous development procedures that VBA 
was using for purposes of developing information concerning 
possible Agent Orange exposure in Thailand have been replaced 
by a memorandum for the record that was jointly prepared by 
the Compensation and Pension Service and the Department of 
Defense.  If a claimed herbicide exposure cannot be resolved 
based on the information contained in this memorandum, then 
follow-up inquiries are now being sent to the Army and Joint 
Services Records Research Center (JSRRC).

To date, development regarding the Veteran's reported service 
in Thailand and Vietnam has not been performed.  Accordingly, 
this case must be remanded for development.

Additionally, the Veteran's personnel records are not on file 
for review.  Such records would presumably contain specific 
information about his reported service in Thailand.  As such, 
an attempt to obtain his service personnel records, including 
the specific dates and places of foreign service in Thailand, 
must be made.

B.	Bilateral Hearing Loss

During the hearing held in January 2010, the Veteran and his 
representative argued that additional post-service employment 
records from immediately after service may be available.  See 
transcript page 18.  In essence, the Veteran indicated that 
the records from his first employer might be available by 
contacting his second employer.  Therefore, another attempt 
should be made to obtain such records by contacting the 
employer, LM, and requesting records from the period of time 
from 1966 through 1973.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination for a nexus opinion when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).   

Here, the Veteran has been recently treated on an outpatient 
basis for his bilateral hearing loss.  The Board does not 
currently have an audiogram on file to determine the extent 
of the Veteran's claimed bilateral hearing loss.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).  

Additionally, the Veteran has submitted statements indicating 
that he was exposed to excessive noise during his rifle 
training in basic training, and while working as a Telephone 
Installer Repairman in the military.  The evidence in the 
claims file confirms that the Veteran participated in rifle 
training, as the Veteran was awarded a Marksman (rifle) 
award.  Additionally, the Veteran's DD Form 214 shows that 
his military occupational specialty (MOS) was a Telephone 
Installer Repairman.  

Therefore, the Board finds that the Veteran should be 
afforded a VA evaluation to determine if he has a current 
bilateral hearing loss disability according to VA standards, 
and, if so, whether this disability is etiologically related 
to his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c)(4) (2009).

C.	Ear Infections

In a February 2010 statement, the Veteran's private 
physician, Dr. L.G.C., indicated that the Veteran is 
currently treated for his recurrent acute external otitis and 
his recurrent secretory otitis media.  Based on the Veteran's 
reported in-service history, Dr. L.G.C. determined that the 
Veteran's in-service fungal infection of his face caused his 
current ear disability.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication that the physician had reviewed the claimant's 
service treatment records or any other relevant documents 
which would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the Veteran); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant).

But in a more recent decision, in Kolwaski v. Nicholson, 19 
Vet. App. 171 (2005), the Court clarified that the Board may 
not disregard a medical opinion solely on the rationale that 
it was based on a history given by the Veteran.  Rather, as 
the Court explained further in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), reliance on a Veteran's statements renders a 
medical report not credible only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

In this particular case at hand, the problem with the 
February 2010 private physician's opinion is that he fails to 
discuss or otherwise account for the fact that the Veteran's 
STRs make absolutely no reference whatsoever (again, either 
in the way of a relevant complaint or clinical finding) to an 
ear infection.  The physician also does not account for the 
fact that the Veteran's current ear infection disability was 
first documented in 1992, over 25 years after his separation 
from active duty.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  However, the Veteran's STRs do contain evidence 
of in-service treatment for skin disorders - the disability 
that the physician states caused the Veteran's ear 
infections.    

Therefore, the Board finds that the Veteran should be 
afforded a VA evaluation to determine if his current ear 
infections are etiologically related to his military service 
- including to his in-service treatment for skin disorders.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159(c)(4) (2009).

D.	Skin Disorder

During service, the Veteran was treated for tinea versicolor 
in 1964 and 1966.  In 1964, the Veteran was treated for a 
fungal infection of the feet.  The Veteran was also treated 
for a dry skin condition with a muscular rash in 1965.  The 
Veteran's 1966 military separation examination was negative 
for any evidence of a skin disorder.  However, on his 1966 
Report of Medical History, the Veteran checked the box 
indicating "yes" to a current skin problem.  The examiner 
indicated that the Veteran had lesions on his feet, probably 
fungal, from 1964.

Post-service, the Veteran has submitted competent statements 
indicating he currently has a skin disorder.  Because, 
by its very nature, it is inherently subjective, the Veteran 
is competent to attest to having it, even as a layman.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, the Board finds that the Veteran should be 
afforded a VA evaluation to determine if he has a current 
skin disorder, and, if so, whether it is etiologically 
related to his active military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(c)(4) (2009).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a VCAA notice 
letter to comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising the Veteran of all elements 
of his claims, including the downstream 
effective date elements.

2.  The RO should make another attempt 
to obtain post-service employment 
hearing loss records from following the 
Veteran's period of service.  The RO 
should contact LM, and request records 
from the period of time from 1966 
through 1973.

3.  As it relates to the claim for 
diabetes mellitus secondary to 
herbicide exposures, comply with the 
evidentiary development noted in M21- 
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), as well as 
updated development procedures 
contained in VBA Fast Letter 09-20.  
The RO should use the Veteran's 
testimony from his January 2010 hearing 
for specific dates and locations.

4.  Request the Veteran's complete 
personnel file (201 file) from the 
National Personnel Records Center 
(NPRC) and other appropriate sources.

5.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he currently suffers from 
hearing impairment within the meaning 
of VA regulations as contained in the 
criteria of 38 C.F.R. § 3.385; and if 
so, to render a medical opinion 
indicating whether it is at least 
as likely as not (i.e., 50 percent or 
more probable) that the Veteran's 
current bilateral hearing loss is 
attributable to his military service - 
including to any noise exposure from 
his rifle training during basic 
training and his MOS of Telephone 
Installer Repairman.  The Veteran's 
active military service was from August 
1963 to August 1966. 

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test, should be conducted.  The examiner 
should specifically report the auditory 
thresholds in the applicable 
frequencies.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

6.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating  whether his 
current ear infections are at least 
as likely as not (i.e., 50 percent or 
more probable) attributable to his 
military service - including to his in-
service treatments from 1964 to 1966 
for tinea versicolor, fungal infection 
of the feet, and a dry skin condition 
with a muscular rash.  The Veteran's 
active military service was from August 
1963 to August 1966. 

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

7.  Schedule the Veteran for an 
appropriate VA examination to obtain a 
medical opinion indicating whether the 
Veteran has a current skin disability.  
Additionally, the examiner should 
provide an opinion indicating whether 
the disability is at least as likely as 
not due to the Veteran's military 
service - including to his in-service 
treatments from 1964 to 1966 for tinea 
versicolor, fungal infection of the 
feet, and a dry skin condition with a 
muscular rash.  The Veteran's active 
military service was from August 1963 
to August 1966. 

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other 
history.

8.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

9.  Then readjudicate the Veteran's 
claims in light of the additional 
evidence.  If the claims are not 
granted to his satisfaction, send the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


